 1   Cory J. Rooney (SBN 235838)
     LAW OFFICE OF CORY J. ROONEY
 2   PO Box 382
     Omaha, NE 68101
 3   Telephone: (402) 933-9865f
     Email: rooneylaw@outlook.com
 4   Attorney For Defendant
     FIRST NATIONAL BANK OF OMAHA
 5

 6                               UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF CALIFORNIA
 7
                                         (San Francisco)
 8
     QUSAY KASIM,                   )
 9                                  )
                                    )             Case No.: 3:18-cv-07613-JSC
                Plaintiff,          )
10
                                    )             [PROPOSED] ORDER GRANTING
11        vs.                       )             DEFENDANT FIRST NATIONAL BANK
                                    )             OF OMAHA’S MOTION TO APPEAR AT
12   BANK OF AMERICA, N.A.; FIRST   )             THE CASE MANAGEMENT
                                    )             CONFERENCE BY TELEPHONE
     FINANCIAL BANK; FIRST NATIONAL )
13
     BANK OF OMAHA; EQUIFAX         )             Date: March 26, 2019
14   INFORMATION SERVICES, LLC; AND )             Time: 2:00 PM
     EXPERIAN INFORMATION           )             Ctrm.: 2, 4th Floor
15   SOLUTIONS, INC.,
16                 Defendants.
17

18
            Based on Defendant First National Bank of Omaha’s Motion to Appear at the Case
19

20   Management Conference by phone and for good cause, it is hereby ORDERED that counsel for

21   Defendant First National Bank of Omaha may appear by telephone at the Case Management
22   Conference, which is set for March 26, 2019 at 2:00 p.m. Counsel shall contact CourtCall at
23   (866) 582-6878 to make arrangements for the telephonic appearance.
24            3/25/2019
     Dated: _________________                    _________________________________
                                                 Honorable Haywood S. Gilliam, Jr.
25                                               United States District Judge
26

27

28
